591The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's communication of 9/9/2020.  Currently claims 12-22 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller (US 2012/0123327 A1).
Miller discloses an endoscopic method with an elongated medical device (as in figures 3-3d2, and 4D1hrough 10G for examples) comprising: a hypotube backbone (24) as in figure 4d1) running through the device; and a spiral lumen (25’) spiraled around the backbone along the length of the backbone, a pull wires (20) extending through the spiral lumen, and configured to induce articulation of the elongated medical device (para [0053]) and directing and positioning the device at a desired operative region through the anatomical lumen (para [0010-11], [0075]).
Concerning claim 14 and the backbone is configured to provide axial stiffness along the length of the device (see construction of 24).
Concerning claim 15 and the backbone provides a central lumen that runs the length of the device (as in figures 4d1 for examples and note interior central most lumen along the longitudinal axis).
Concerning claim 16 and the central lumen is configured to deliver a central payload from the proximal end of the device to the distal end (see structure and shape of the section “24” and also para [0007]).
Concerning claim 17 and the central payload comprises at least one of laser fibers, microsurgical tools, imaging means, irrigation means, and aspiration means (note payload of 24 lumen may be any device or procedure used to treat a access vessel for a given therapeutic device as described in para [0007]).
Concerning claim 18 and deliver a spiral payload see figure 4C1 and note spiral payload passage 25’.
Concerning claim 19 and the spiral payload comprises at least one of laser fibers, microsurgical tools, imaging means, irrigation means, and aspiration means (note payload of 24 lumen may be any device or procedure used to treat a access vessel for a given therapeutic device as described in para [0007]).
Concerning claim 20 and the jacket (see 34).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller
Concerning claim 2 and the backbone is formed from a nitinol alloy Miller discloses the claimed invention except for constructing the backbone from a nitinol alloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the backbone from a nitinol alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
IT is known that a variety of metals like stainless steel, titanium and its alloys, platinum and associated platinum group metals (pgms) and cobalt-based alloys are used in medical devices.  One material that has seen increased use and acceptance within the medical device community is Nitinol (NiTi), a shape memory alloy made of nickel and titanium in almost equal concentrations. 
A shape memory alloy has the ability to restore its original shape after deformation. Used in a variety of applications in industries ranging from consumer appliances to automotive to aerospace and medical, shape memory alloys have gained a strong foothold because they offer designers incredible flexibility compared to conventional materials or systems. In medical devices, Nitinol is popular due to its biocompatibility, superelasticity and fatigue and kink resistance. Nitinol is used to manufacture catheter tubes, guidewires, stone retrieval baskets, filters, needles, dental files and archwires and other surgical instruments.
It is examiners position that a PHOSITA would look to Nitinol as an alternative material in order to construct a catheter that is biocompatible and kink resistant.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Savage (US 5,507,725).
Miller discloses the claimed invention except for the second spiral lumen and pull wires.  Savage teaches that it is known to use second spiral lumen and pull wires as set forth in figures 20 and 21 and paragraphs at columns 12-13 to provide a way to articulate the device in more than one direction of motion and provide additional lumens to carry and achieve a desired flexing profile.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Miller with the second spiral lumen and pull wires as taught by Savage, since such a modification would provide the system with a second spiral lumen and pull wires for providing a way to articulate the device in more than one direction of motion and provide additional lumens to carry and achieve a desired flexing profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783